UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Loner nes

DEC 0 5 2019 ~
Marcio Uhalde, J oo

F
f
7
t

Plaintiff,
18-cv-9962 (AJN)

—V—-
ORDER
Roadway Moving & Storage, Inc.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:
Pursuant to the Court’s Order dated May 23, 2019, the parties were to file a written status

update by the sooner of the conclusion of the arbitration or six months from the date of the May
23 Order. As of the date of this Order, the Court is not in receipt of such a status update.

Accordingly, the parties shall submit a status update by December 11, 2019.

Dated: December Y , 2019 , ()
New York, New York " \ \
U/ VALISON J. NATHAN:
United States District Judge

SO ORDERED.

 

}
i
i
j

i
_—

 

 

 
